Filed 10/29/13 In re Nevaeh CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re NEVAEH T. et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D064188
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. NJ14744A-B)
         Plaintiff and Respondent,

         v.

NINA S.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael J.

Imhoff, Commissioner. Reversed and remanded with directions.



         Lelah S. Fisher, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Emily K. Harlan, Deputy County Counsel, for Plaintiff and Respondent.
       Nina S. appeals following the jurisdictional and dispositional hearing in the

dependency case of her daughters, Nevaeh T. and E.T. (together, the children). Nina

correctly contends the San Diego County Health and Human Services Agency (the

Agency) and the juvenile court failed to fulfill their duties of inquiry and notice pursuant

to the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.). The Agency

concedes ICWA notice should have been given and a limited remand is necessary to

effect and document proper ICWA notice.

       In October 2012, before the dependency petitions were filed, the children's father,

Brian T., told the Agency that he was a registered member of the Apache Tribe. He

repeated this after the petitions were filed and in an ICWA-020 form (Cal. Rules of

Court, rule 5.481(a)(2) [Parental Notification of Indian Status]). In November, at the

detention hearing, the court declined to order ICWA notice until Brian had completed an

ICWA-030 form (Cal. Rules of Court, rule 5.481(a)(4)(A) [Notice of Child Custody

Proceeding for Indian Child]). During the next five months, there were 11 hearings. The

court mentioned ICWA at just one of those hearings, stating "we still need to address

ICWA." During this period, the Agency gave an ICWA-030 form to Brian but

apparently did nothing else. In May 2013, the court found that Brian was a member of

the Apache Tribe and ordered him to complete the ICWA-030 form and submit it to the

social worker within a week. The court entered jurisdictional findings, ordered the

children removed from parental custody and ordered notice to the Apache Tribe.

       We reverse the judgment and remand the case for the required ICWA inquiry and

notice. (Welf. & Inst. Code, § 224.3.)

                                              2
                                          DISPOSITION

       The judgment is reversed. The case is remanded to the juvenile court with

directions to order the Agency to (1) conduct an ICWA inquiry; (2) provide ICWA notice

to any tribes the inquiry identifies; and (3) file all required documentation with the

juvenile court. If, after proper notice, a tribe claims the children are Indian children, the

juvenile court shall proceed in conformity with ICWA. If no tribe makes such a claim,

the court shall reinstate its judgment.



                                                                                   NARES, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                               3